ICJ_096_FisheriesJurisdiction_ESP_CAN_1996-05-08_ORD_01_NA_01_FR.txt. 61

OPINION DISSIDENTE DE M. TORRES BERNARDEZ

J'ai voté contre l’ordonnance parce que je ne pense pas que la Cour
soit suffisamment informée sur les questions de fait et de droit que pose
Pexception d’incompétence soulevée par le défendeur, compte tenu,
notamment, du contenu du contre-mémoire du Canada. En outre, dans
ce même contre-mémoire, le défendeur a soulevé une nouvelle exception,
cette fois d’irrecevabilité, qu’il n’a pas annoncée dans sa lettre du 21 avril
1995 et qui n’est pas davantage mentionnée dans ordonnance de la Cour
du 2 mai 1995. De ce fait, l'Espagne n’a pas encore eu la possibilité pro-
cédurale de fixer par écrit sa position sur cette deuxième et nouvelle
exception du Canada.

Il en découle, pour moi, que la phase écrite sur la compétence ouverte
par l’ordonnance du 2 mai 1995 n’est pas encore en état. Dans ces cir-
constances, un deuxième tour de pièces écrites, à savoir une réplique de
VEspagne et une duplique du Canada, s’imposait et aurait dû être auto-
risé par la Cour, d’autant plus qu'aucune considération de calendrier ne
l'en empêchait. La Cour a été cependant d’un autre avis et je le regrette.

(Signé) Santiago TORRES BERNARDEZ.
